Per Curiam.

Petitioner has invoked the original jurisdiction of this court by a proceeding in habeas corpus to obtain his release from the Ohio Penitentiary to which he was sentenced after a plea of guilty to an indictment charging the commission of a crime.
The petition contains no allegation of fact which entitles petitioner to the relief sought. The relief prayed for is denied.

Petitioner remanded to custody.

Weygandt, C. J., Middleton, Taet, Matthias, Hart, Zimmerman and Stewart, JJ., concur.